IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 4, 2009
                                     No. 08-60594
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

WUILLAN GONZALEZ-CARRION,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A78 554 160


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Wuillan Gonzalez-Carrion (Gonzalez), a native and citizen of Ecuador,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
denying his motion to reopen his in absentia removal proceeding. Gonzalez
alleges that the Texas attorney who attempted unsuccessfully to notify him of
his removal hearing had not been retained to represent him at the removal
hearing, but only to represent him at a preliminary proceeding. He contends
that the BIA incorrectly determined in Matter of Velasquez, 19 I&N Dec. 377,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60594

384 (BIA 1986), that an alien is not entitled to partial representation in a
removal proceeding and that he cannot be faulted for failing to provide the Texas
attorney with a current address. We need not consider Gonzalez’s contentions
regarding Velasquez and the status of the Texas attorney.
      Gonzalez alleges for the first time in his petition for review that he did not
provide immigration authorities with the incorrect address to which the Texas
attorney attempted to send notice.       We lack jurisdiction to consider that
allegation. See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). The
immigration judge’s finding that Gonzalez failed to provide the authorities with
a current address is supported by substantial evidence in the record.           See
Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997). The immigration judge’s
determination that Gonzalez’s failure to provide a current address precluded
him from receiving notice of his removal hearing, which was adopted by the BIA,
is correct. An alien who has failed to provide his current address is not entitled
to written notice before he is ordered removed in absentia. See 8 U.S.C.
§§ 1229a(b)(5)(B); 1229(a)(2)(B). Because Gonzalez did not provide a current
address, he was not entitled to notice at all, whether directly or through counsel.
The denial of Gonzalez’s motion to reopen was not an abuse of discretion. See
Maknojiya v. Gonzales, 432 F.3d 588, 588-89 (5th Cir. 2005).
      PETITION DENIED.




                                         2